Citation Nr: 0935705	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-07 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for erectile dysfunction 
secondary to service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The Veteran was granted service connection for PTSD by a June 
2003 rating decision and assigned a 30 percent disability 
rating effective January 28, 2003.  The Veteran submitted a 
notice of disagreement in July 2003 in which he disagreed 
with the disability rating assigned.  By a September 2003 
rating decision the disability rating was increased to 70 
percent effective January 28, 2003.  The Veteran perfected 
his appeal in October 2003 as to the issue of a higher rating 
for PTSD; however, he withdrew his claim of entitlement to a 
higher initial rating in a March 2005 statement.  
Consequently, that issue is not before the Board.

In July 2007, the Board remanded the Veteran's claim of 
service connection for erectile dysfunction for additional 
development.


FINDING OF FACT

It is as likely as not that the Veteran has erectile 
dysfunction attributable to his service-connected PTSD.


CONCLUSION OF LAW

The Veteran has erectile dysfunction that is the result of 
his service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.310 (2008); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an August 2004 statement, the Veteran contends that he 
experiences erectile dysfunction as a result of either his 
service-connected PTSD or the prescription medication 
required to treat his service-connected PTSD.  Thus, the 
Veteran contends that service connection is warranted for 
erectile dysfunction secondary to his service-connected PTSD.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for a disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a non-
service-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
In this regard, the Board notes that there has been an 
amendment to the provisions of 38 C.F.R. § 3.310.  See 
71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected 
disability is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claims were 
pending before the regulatory change was made, the Board has 
considered the version of 38 C.F.R. § 3.310 in effect before 
the change, a version which favors the claimant.

A review of the Veteran's post-service medical treatment 
records reveals that the Veteran currently suffers from 
erectile dysfunction.  An October 2003 treatment record from 
the Wichita VA Medical Center (VAMC) indicates that the 
Veteran reported difficulty maintaining an erection and was 
prescribed Viagra.  A September 2004 treatment record from 
the same facility indicates a diagnosis of erectile 
dysfunction.

In May 2005, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner reviewed the claims 
file and examined the Veteran.  At the examination, the 
Veteran reported intermittent erectile dysfunction since 1969 
and that the symptoms were constant beginning in 1997.  The 
Veteran stated that he started taking psychotropic drugs in 
2003 as treatment for his PTSD, but that he had stopped 
taking his medication and had not seen any change in his 
erectile dysfunction.  The Veteran reported that he believed 
psychological factors were at least a partial cause of his 
erectile dysfunction.  The examiner diagnosed the Veteran 
with loss of use of a creative organ and opined that it was 
less likely than not as a result of the medication he took 
for PTSD.  The examiner reasoned that, "[b]y his verbal 
history his [erectile dysfunction] was present pre psych meds 
and continues after discontinuing the medications over the 
past 2 months.  Therefore it is not likely that [erectile 
dysfunction] is from the psychiatric meds."  However, the 
examiner did not provide an opinion as to whether the 
Veteran's erectile dysfunction has been caused by or made 
worse by symptoms due to service-connected PTSD.

In July 2007, the Board remanded this claim to obtain a VA 
opinion whether the Veteran's claimed disability is 
attributable to his service-connected PTSD.  In July 2008 the 
examiner from the May 2005 examination indicated that she was 
not qualified to provide the opinion requested by the remand.  
In July 2009, another VA examiner indicated that there was 
insufficient evidence of record to provide the opinion 
requested by the remand.

Associated with the evidence of record is an October 2007 
genitourinary examination from the Wichita VAMC.  At the 
examination, the Veteran reported that he experienced 
erectile dysfunction for the prior 15 years.  The examiner 
diagnosed the Veteran with erectile dysfunction and opined 
that the condition was "probably secondary to longstanding 
history of PTSD."

Also associated with the evidence of record is a September 
2007 genitourinary examination from Wichita Clinic.  At the 
examination, the Veteran reported difficulty with erectile 
dysfunction for the prior 15-20 years and indicated that he 
did not have the problem prior to service in Vietnam.  In 
addition, the Veteran stated that he thinks the medications 
he was using for PTSD had made his erectile dysfunction 
worse.  The examiner diagnosed the Veteran with erectile 
dysfunction and opined that, "[i]t seems likely that [PTSD] 
is the cause for a significant amount of his problem, and the 
medications are likely to also be a factor."  A letter sent 
to the Veteran from Wichita Clinic with the laboratory 
results from the September 2007 examination states, 
"[c]onsidering your long history of erectile dysfunction 
[it] does not seem likely that the lower normal testosterone 
level would be a factor in causing this problem."

The information of record includes evidence of both positive 
and negative medical opinions regarding whether the Veteran's 
claimed erectile dysfunction is attributable to his service-
connected PTSD.  At the least, the opinions put the medical 
nexus evidence in equipoise.  In such cases, reasonable doubt 
is to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.159 (2008).  When resolving 
reasonable doubt in the Veteran's favor, the Board finds that 
it is at least as likely as not that the Veteran's erectile 
dysfunction is attributable to his service-connected PTSD.  
Therefore, service connection is warranted for erectile 
dysfunction that has been caused by PTSD.


ORDER

Service connection for erectile dysfunction is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


